It was not error to overrule the certiorari.
                        DECIDED FEBRUARY 5, 1940.
The defendant was convicted of operating a lottery known as the "number game." The undisputed evidence showed that on November 18, 1938, the arresting officers found the accused sitting on the driver's seat of an automobile. He was alone in the car. They found concealed on the floor of the car and under *Page 624 
the driver's seat two sacks containing 405 lottery tickets, all dated November 18, 1938, 11 of them being white tickets, and 394 being yellow tickets. The tickets were identified by the officers, and were admitted in evidence. An officer testified that after finding the tickets he asked the accused what he was going to do with them, and he replied that he was going to put them in the field "for a man to pick up." The officer further testified: "I asked him `What field?' and he never would tell me. I said, `Is this all you've got?' and he said, `Yes, it is.'" Under the ruling in Smith v. State, 57 Ga. App. 801
(196 S.E. 927), and Cutcliff v. State, 51 Ga. App. 40
(179 S.E. 568), the defendant's conviction was amply authorized, and none of the assignments of error in the petition for certiorari shows cause for another hearing of the case. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Guerry, JJ., concur.